Title: General Orders, 19 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Wednesday March 19th 83
                            Parole Tartary.
                            Countersigns Ulpho. Wells.
                        
                        For the day tomorrow Major Knap
                        Brigd. Qr Master York Brigade
                        For duty the 7th Massachusetts regt.
                        The present mode of collecting and digesting the reports of Police into one point of view will be productive
                            of the happiest consequences—The General desires the officers will continue to be as particular in their remarks as they
                            have been a few days past.
                        The Quarter Master Genl will provide Straw as soon as possible.
                        A further distribution of Blankets is to be made.
                        The Contractors are requested to have an amply supply of Vinegar, that the issue of that article may be
                            regular as soon as the warm Weather commences.
                        After orders
                        The Quarter Master of the Brigade which gives the Fatigue for repairing the Provost & officers guard
                            house, will furnish the party with tools agreeably to the requisition of the Quartermaster of the day—which are to be
                            returned at night.
                    